DISMISS; and Opinion Filed March 19, 2013.




                                             In The
                                      atoitrt of i\ipcalo
                              1 Ottrict of Iexiu at OatlaG
                              Fifti

                                     No, 05-13-00363-CR

                             LESLIE GLENN JONES, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Tral Court Cause No, F10-17622-Q

                               MEMORANDUM OPINION
                          Before Justices Moseley, O’Neill, and Lewis
                                   Opinion by Justice O’Neill
       Leslie Glenn Jones pleaded guilty to possession of phencyclidine in an amount less than

one gram.      The trial court deferred adjudicating guilt, placed appellant on three years’

community supervision, and assessed a $1,500 fine. The State moved to adjudicate guilt, but

later withdrew the motion. On February 6, 2013, the trial court modified the conditions of

appellant’s community supervision.    Appellant appealed.   An order modifying conditions of

community supervision is not an appealable order. See Basaldua v, State, 558 S.W,2d 2, 5 (Tex.

Crim. App. 1977). We dismiss the appeal




Do Not Publish
TEx. R. App. P.47

1 30363F.U05
                                     (ottrt 01      $qh1atii

                         .WiftIi thtrirt of axwi at Ju11a
                                          JUDGMENT

LESLIE GLENN JONES, Appellant                        On Appeal from the 204th Judicial District
                                                     Court, Dallas County, Texas
No. 05- 1 3M0363CR                                   Trial Court Cause No. Fl0-17622-Q.
                                                     Opinion delivered by Justice O’Neill,
TIlE STATE, OF TEXAS. Appellee                       Justices Moseley and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


                        th
                        19
Judgment entered this        (lay of March, 2013.




                                                    [USTICE